Title: Jeremiah Olney to Alexander Hamilton and Oliver Wolcott, Junior, 23 April 1800
From: Olney, Jeremiah
To: Hamilton, Alexander,Wolcott, Oliver, Jr.



Dr. Sir
Providence the 23 Apl. 1800.

Permit me to recommend to your Civilities the Reverend Doctr. Enos Hitchcock, who is appointed a Deligate from this State Society to attend the Meeting of the Genl. Cincinnati to be held at Philadelphia on the first Monday in May next. He is a Gentleman of real merit—possessing all the requisites to render an acquaintance with him Valuable, and is a genuine Federalist—well attached to the Constitution and Government of the United States.
Yours with Sincere Esteem

Jereh. Olney
Maj. Genl. Hamilton N. York& Oliver Wolcott Esqe. Philadelph.


